Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a rectifier
a load is connected to the output of the rectifier must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No. U.S. 11,110,810. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are not patentably distinct nor distinguished from the earlier claims as can be seen in the table below.

Application
Patent
1. A vehicle wireless power charging system, comprising: 
1. A vehicle wireless power charging system, comprising:
a controller configured to execute instructions on a non-transitory computer-readable data storage medium;
a controller; configured to execute instructions on a non-transitory computer-readable data storage medium;
a transfer coil apparatus, wherein the transfer coil apparatus has minimal coupling variation over a wide variation of a gap due to a combination of the coupling of a plurality of subcoils without adjusting current settings in an electric inverter supplying AC power;
a transfer coil apparatus, wherein the coil a minimal variation over a wide variation of a gap due to the combination of the coupling of a plurality of subcoils without adjusting current settings in an electric inverter supplying AC power; apparatus has minimal coupling and 
wherein the transfer coil apparatus comprises:
wherein the transfer coil apparatus comprises;
two inductive elements magnetically coupled together, the two inductive elements comprising (i) a first inductive element that is a wireless power transmitter, and (ii) a second inductive element that is a wireless power receiver;
a first inductive element and a second inductive element magnetically coupled together in a wireless power arrangement;
wherein the first inductive element is comprised of a plurality of first subcoils in electrical communication with each other, each first subcoil characterized at least in part by a geometry comprising a winding direction, a number of turns, and a physical size;
wherein each of the first inductive element and the second inductive element are comprised of a plurality of first subcoils, each first subcoil characterized by a geometry comprising a winding direction, a number of turns, and a physical size;
wherein at least one first subcoil is wound in a first direction (clockwise), at least one first subcoil is wound in a second direction that is opposite to the first direction (counter-clockwise), the locations of the plurality of first subcoils are fixed relative to each other, the physical size of the plurality of first subcoils are fixed, the physical size of the plurality of first subcoils are substantially different;
the plurality of first subcoils are in electrical communication with each other, at least one first subcoil is wound in a first direction (clockwise); at least one first subcoils is wound in a second direction that is opposite to the first direction (counter-clockwise); the locations of the plurality of first subcoils are fixed relative to each other; the physical sizes of the plurality of first subcoils are fixed; the physical sizes of the plurality of first subcoils are substantially different;
wherein the second inductive element is comprised of a plurality of second subcoils in electrical communication with each other, each second subcoil characterized at least in part by a geometry comprising a winding direction, a number of turns, and a physical size;
forming a plurality of first subcoils, each first subcoil characterized by an original geometry that comprises a winding direction, number of turns, and a physical size; providing a second inductive element;
wherein the geometries of the first subcoils of the first inductive element are selected to reduce the variation in coupling between the first inductive element and the second inductive element as a function of a gap between each of the first subcoils and the second inductive element, the coupling defined as k(G,φ)=Caka(G,φ)+Cbkb(G,φ); where Ca and Cb are constants whose values depend on intrinsic properties of each subcoil when planes on which the first and second inductive elements lie are substantially parallel; and
the physical sizes of the plurality of first subcoils are substantially different; and the geometries of the first subcoils of the first inductive element are selected to reduce the variation in coupling between the first inductive element and the second inductive element as a function of the gap between the first inductive element and the second inductive element,the coupling defined as k(G,φ)=Cak′a(G,φ)+Cbk′b(G,φ); where Ca and Cb are constants whose values depend on intrinsic properties of each of the subcoils, k is a coupling coefficient, and φ is a value of an angle between the axes of the first inductive element and the second inductive element when planes on which the first and second inductive elements lie are substantially parallel;
the centers of the first and second inductive elements in X and Y directions are at a fixed distance smaller than the largest physical size of either inductive element; and a Z direction gap between the first and second inductive elements varies over a large distance; and
the centers of the first and second inductive element in the X and Y directions are at a fixed distance smaller than the largest physical size of either inductive element; a Z direction gap between the first and second inductive elements varies over a large distance; and
wherein the controller is in communication with first inductive element and with second inductive element.
wherein the controller is in communication with the first inductive element and with the second inductive element.
2. A vehicle wireless power charging method, comprising the steps of: 
2. A vehicle wireless power charging method comprising:
executing instructions, by a controller, on a non-transitory computer-readable data storage medium;
executing instructions, by a controller on a non-transitory computer-readable data storage medium;
statically optimizing inductive coupling between two inductive elements over a wide range of gaps in a wireless power transfer system without adjusting a current settings in an electric inverter supplying AC power;
statically optimizing inductive coupling between first and second inductive elements over a wide range of gaps in a wireless power transfer system without adjusting current settings in an electric inverter supplying AC power
forming a plurality of first subcoils, each first subcoil characterized at least in part by an original geometry that comprises a winding direction, number of turns, and a physical size;
forming a plurality of first subcoils, each first subcoil characterized by an original geometry that comprises a winding direction, number of turns, and a physical size; 
providing a second inductive element;
providing a second inductive element;
determining the couplings between each of the first sub coils individually and the second inductive element as a function of a gap between each of the first subcoils and the second inductive element; the coupling defined as k(G,φ)=Caka(G,φ)+Cbkb(G,φ); where Ca and Cb are constants whose values depend on intrinsic properties of each subcoil;
determining couplings between each of the first subcoils individually and the second inductive element as a function of a gap between each of the first subcoils and the second inductive element; the coupling defined as k(G,φ)=Cak′a(G,φ)+Cbk′b(G,φ); where Ca and Cb are constants whose values depend on intrinsic properties of each of the subcoils, (from claim 1)
adjusting the geometry of at least one of the first subcoils to a modified geometry, based on the coupling functions;
the geometries of the first subcoils of the first inductive element are selected to reduce the variation in coupling between the first inductive element and the second inductive element as a function of the gap between the first inductive element and the second inductive element,(claim)
electrically interconnecting the plurality of first subcoils to form a first inductive element, wherein the winding directions of at least two of the plurality of first subcoils are opposite;
electrically interconnecting the plurality of first subcoils to form a first inductive element, wherein the winding directions of at least two of the plurality of first subcoils are opposite; and
communicating, by the controller, with the first inductive element and with the second inductive element and;
communicating by the controller, with the first inductive element and the second inductive element and;
achieving a reduced variation in coupling between the first inductive element and the second inductive element when the gap varies, by using the first subcoil modified geometry in place of the original geometry through the entire range of gaps.
achieve a reduced variation in coupling between the first inductive element and the second inductive element when the gap varies, through the wide range of gaps.


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No. U.S. 11,110,810 in view of Oyobe (U.S. 2010/0225271).
Regarding claim 3 Patent No. U.S. 11,110,810 (Patent) teaches all of the elements of claim 3 yet does not disclose, the wireless power receiver is connected to the input of a rectifier; a load is connected to the output of the rectifier; and power from the source is transferred through the inverter, magnetic coupling.
However, Oyobe in the same field of wireless power charging teaches  
the wireless power receiver is connected to the input of a rectifier (see 130 rectifier Fig. 1); a load is connected to the output of the rectifier (see 160 motor, Fig. 1); and power from the source is transferred through the inverter, magnetic coupling, and rectifier, to the load, and current settings of the electric inverter are not adjusted (see para 0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 3 of the Patent with the teachings of Oyobe by having the wireless power receiver is connected to the input of a rectifier; a load is connected to the output of the rectifier; and power from the source is transferred through the inverter, magnetic coupling in order to convert power that is transfer from the wireless power source and decrease and transform said power to the ranges and power type need by the loads. 




Application
Patent
3. A vehicle wireless inductive power charging system, comprising: 
1. A vehicle wireless power charging system, comprising:
a controller configured to execute instructions on a non-transitory computer-readable data storage medium;
a controller; configured to execute instructions on a non-transitory computer-readable data storage medium;
two inductive elements magnetically coupled together, the two inductive elements comprising (i) a first inductive element that is a wireless power transmitter, and (ii) a second inductive element that is a wireless power receiver;
a first inductive element and a second inductive element magnetically coupled together in a wireless power arrangement;
wherein the first inductive element is comprised of a plurality of first subcoils in electrical communication with each other, each first subcoil characterized at least in part by a geometry comprising a winding direction, a number of turns, and a physical size;
wherein each of the first inductive element and the second inductive element are comprised of a plurality of first subcoils, each first subcoil characterized by a geometry comprising a winding direction, a number of turns, and a physical size
wherein at least one first subcoil is wound in a first direction (clockwise), at least one first subcoil is wound in a second direction that is opposite to the first direction (counter-clockwise), the locations of the plurality of first subcoils are fixed relative to each other; the physical size of the plurality of first subcoils are fixed; the physical size of the plurality of first subcoils are substantially different;
the plurality of first subcoils are in electrical communication with each other, at least one first subcoil is wound in a first direction (clockwise); at least one first subcoils is wound in a second direction that is opposite to the first direction (counter-clockwise); the locations of the plurality of first subcoils are fixed relative to each other; the physical sizes of the plurality of first subcoils are fixed; the physical sizes of the plurality of first subcoils are substantially different; 
wherein the second inductive element is comprised of a plurality of second subcoils in electrical communication with each other, each second subcoil characterized at least in part by a geometry comprising a winding direction, a number of turns, and a physical size;
forming a plurality of first subcoils, each first subcoil characterized by an original geometry that comprises a winding direction, number of turns, and a physical size; 
wherein the controller is in communication with first inductive element and with second inductive element;
wherein the controller is in communication with the first inductive element and with the second inductive element.
wherein the geometries of the first subcoils of the first inductive element are selected to reduce the variation in coupling between the first inductive element and the second inductive element when the planes on which the first and second inductive elements lie are substantially parallel and the centers of the first and second inductive element in X and Y directions are at a fixed distance smaller than the largest physical size of either inductive element, and a Z direction gap between the first and second inductive elements varies over a large distance; and
an angle between the axes of the first inductive element and the second inductive element when planes on which the first and second inductive elements lie are substantially parallel; the centers of the first and second inductive element in the X and Y directions are at a fixed distance smaller than the largest physical size of either inductive element; a Z direction gap between the first and second inductive elements varies over a large distance; and
the wireless power receiver is connected to the input of a rectifier; a load is connected to the output of the rectifier; and power from the source is transferred through the inverter, magnetic coupling, and rectifier, to the load, and current settings of the electric inverter are not adjusted.
In view of Oyobe (U.S. 2010/0225271) Figure 1.


  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             June 8, 2022